DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 8, 12, 16, and 17 are objected to because of the following informalities:  the term “complimentary” is assumed to be two recited features are interdependent, interconnected, matching.  Further clarification is respectfully requested. Furthermore, the Examiner believes that Applicant intended to spell “complimentary” as “complementary.” 
Claim 1 recite the limitation “passsing” in line 6 and the Examiner believes that this is a typographical error. The limitation is assumed to be “passing.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (Adams US 6,571,994).

1: Adams teaches a lid (lid shown in Figures 1-6) adapted to fasten to the container (capable of fastening to a container via 42), the lid (12) having a base (base 31), a spinner (spinner 32), a twister (twister 36, twisting relative to the spinner 32, seal at 69) and a seal,
the base (base 31) is configured with a channel (channel within sleeve 47, Figure 3) and a post (post 47), the post has at least one outlet (outlet at the top of 47, at 48/49) for passing liquid out of the container (permitting passage of liquid), the spinner has slots (spinner 32 has slots (see Figure 5 below) and the twister has complimentary tabs (complimentary tabs 75 and 74) adapted to convert rotational motion of the spinner to vertical motion of the twister (via diametrically opposed grooves 53 located on an internal surface of sleeve 47), the seal is fastened to the twister (seal 69 is fastened to the twister 36 via webs 70, Figure 5) and is adapted to cap the channel (close the channel within 47, and preventing outflow of liquid) preventing the flow of liquid out of the spill proof bottle.
Adams teaches the claimed invention above and Adams further teaches that the lid is capable of use with a bottle/container, (col. 3, ll. 52-65).
Meyers teaches a container 50, having sidewall (vertical wall portion of 50, Figure 1), a neck (neck proximate 52), and an opening (at the top of 52) defined by the neck, wherein a lid (10) is fasten to the neck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams such that a spill proof bottle comprising: a container suitable for holding a liquid is provided in combination with a container closure having a rotatable spout and an axially movable stem for facilitating opening and closure of bottled substances.


    PNG
    media_image1.png
    443
    547
    media_image1.png
    Greyscale

2: Adams-Meyers teaches the claimed invention as discussed above for Claim 1 and Adams further teaches a handle fixed to the lid (vertically extending ribs (41) provide a gripping surface which serves as handles, Figure 1).

3: Adams-Meyers teaches the claimed invention as discussed above for Claim 1 and Adams further teaches the twister has an open state, a closed state and a removeable state (twister has a closed state in Figure 1, open state in Figure 2 and a removed state in Figure 3, under or over 47).

4: Adams-Meyers teaches the claimed invention as discussed above for Claim 1 and Adams further teaches the channel is adapted to receive the twister and the spinner (see Figure 1-2 where the channel within 47 receives portions of the spinner 63 and the twister 36).

6: Adams-Meyers teaches the claimed invention as discussed above for Claim 1 and Adams further teaches that the seal is permanently fastened to the twister (see seal 69, fastened to the twister 36, via webs 70, Figure 5, which are integrally connected to 36).

14: Adams teaches a lid (lid shown in Figures 1-6) adapted to fasten to the neck of the container (capable of fastening to a container via 42), the lid having a base (base 31) configured with a channel (channel within sleeve 47, Figure 3) and a post (post 47), the post having at least one outlet (outlet at the top of 47, at 48/49) for feeding liquid out of the container (permitting passage of liquid), a spinner (spinner 32) adapted to sit within the channel (sit, via element 63, which is situated within the channel within 47) and having an inner wall (inner wall 63, with grooves between 64) with grooves, the spinner is adapted to rotate (rotate relative to the base 31), a twister (twister 36, twisting relative to the spinner 32, seal at 69) adapted to sit within the spinner  and having an outer wall (outer wall 93) with tenons (tenons/protrusions (74, 75) fitting within the grooves (see Figure 2 below) of the spinner, the twister is adapted to move vertically within the spinner (see the twister move vertically from Figure 1 to Figure 2), an annular ledge (54) capping the outer wall, and a seal (seal 69, shown as fixed to the ledge in the closed position) fixed to the annular ledge and adapted to cap the channel preventing liquid from flowing out of the spill proof bottle (close the channel within 47, and preventing outflow of liquid).
Adams teaches the claimed invention above and Adams further teaches that the lid is capable of use with a bottle/container, (col. 3, ll. 52-65).
Meyers teaches a container 50, having sidewall (vertical wall portion of 50, Figure 1), a neck (neck proximate 52), and an opening (at the top of 52) defined by the neck, wherein a lid (10) is fasten to the neck.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams such that a spill proof bottle comprising: a container suitable for holding liquids, the container having a sidewall, a neck adjacent the sidewall, and an opening defined by the neck is provided in combination with a container closure having a rotatable spout and an axially movable stem for facilitating opening and closure of bottled substances.


    PNG
    media_image2.png
    410
    511
    media_image2.png
    Greyscale

17: Adams-Meyers teaches the claimed invention as discussed above for Claim 14 and Meyers further teaches the neck (the neck has threads at 5) and lid (lid of Adams) have complimentary threads (lid has threads 42) adapted to fasten the lid to the container.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Adams-Meyers such that the neck and lid have complimentary threads adapted to fasten the lid to the container in order to permit the container and the lid to have a tight but reusable closure to gain access to the container and permit washing.

19: Adams-Meyers teaches the claimed invention as discussed above for Claim 14 and Meyers further teaches that the seal is permanently fastened to the twister (see seal 69, fastened to the twister 36, via webs 70, Figure 5, which are integrally connected to 36).

Allowable Subject Matter
Claims 5, 8, 12, 15-16, 18, and 20 are objected to as being dependent upon a rejected base claim or claim objections as recited above, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7, 9-11, and 13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735